ITEMID: 001-82953
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF LISNYY v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1936 and lives in Lviv.
5. In 1981 the applicant was convicted of speculating in gold and sentenced to a term of imprisonment. In 1992 his conviction was annulled as unlawful. Subsequently the applicant instituted civil proceedings, seeking various kinds of compensation for his unlawful conviction and punishment.
6. On 24 February 1998 the Khust Court (Хустський районний суд Закарпатської області) awarded the applicant 3,350.55 hryvnyas (UAH) against the Ministry of Finance (“the Ministry”; Міністерство фінансів України) in compensation for his loss of income while in detention.
7. This judgment became final and on 3 June 1998 the bailiffs instituted enforcement proceedings. They submitted the enforcement writ to the Ministry of Finance, which redirected it to the State Treasury (Державне Казначейство України).
8. On 18 November 2003 the enforcement writ was returned to the applicant unenforced.
9. On 13 May 1999 the Khust Court awarded the applicant UAH 7,281.70 against the Khust State Treasury Department (“the Khust Treasury”; Відділ Державного казначейства в Хустському районі Закарпатської області) in compensation for the gold confiscated from him following his conviction. This decision became final.
10. On 12 November 2002 the Khust Treasury informed the applicant that it could not make the payment without the command of the bailiffs. In connection with this, the Khust Treasury had transferred the applicant's request for enforcement and a copy of the judgment to the bailiffs and had requested the Khust Court to transfer the enforcement writ thereto.
11. On 5 March 2003 the Khust Court informed the applicant that it had never issued the enforcement writ as the applicant personally had never requested the court to do so.
12. The judgment of 13 May 1999 remains unenforced.
13. On 2 April 2002 the Lychakivsky District Court of Lviv awarded the applicant UAH 2,000 against the State Treasury in moral damages for a delay in the enforcement of the judgment of 24 February 1998.
14. This decision became final in October 2002 and on 9 December 2002 the enforcement proceedings were instituted. On several occasions the Treasury informed the applicant that the judgment award could not be paid on account of the lack of budgetary allocations.
15. On 26 January 2004 the Lviv Regional Court of Appeal (“the Regional Court”; Апеляційний суд Львівської області) gave the applicant, who sought to obtain a higher amount of compensation, leave to appeal against the judgment of 2 April 2002 out of time.
16. On 15 March 2004 the Regional Court, following the applicant's appeal, reviewed the facts of the case in their entirety and quashed the judgment of 2 April 2002. The court rejected the applicant's claims against the Treasury as lacking statutory basis under domestic law. On 25 September 2006 the Supreme Court rejected the applicant's request for leave to appeal in cassation.
17. The applicant made several unsuccessful attempts to institute civil proceedings against various authorities, seeking compensation for the delays in the enforcement of the judgments in his favour.
18. The relevant domestic law is summarised in the judgment of Volosyuk v. Ukraine (no. 60712/00, §§ 20-24, 29 June 2006).
